DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 08, 2021. Claims 1 and 3-20 are pending.  

Allowable Subject Matter
Claims 1 and 3-20 now renumbered 1-19  are allowed.
The closest prior art of record is Hotson et al. (U.S. Pub. No.: 2019/0122067, “Hotson”). Hotson teaches a method of operating a neural network device configured to perform a neural network operation on successively input image frames, the method comprising: performing by a processing circuit, a linear operation of a neural network on a first delta feature map to generate a second delta feature map, the first delta feature map is generated based on a difference between a current image frame and a previous image frame (Paragraph 16: The present disclosure  identifies objects/features from previous frames which are used as input in the “current” frame. Paragraph 32: The neural network accepts the image data which is then used to generate the delta feature maps (each layer of the deep neural network by definition is a delta feature map), which is used in a feedback loop as illustrated in figure 2); loading feature values as a first 
 	The current method improve over the prior art by processing a previous feature map, or store features having a high possibility of being updated when performing a neural network operation on the next image frame among features of a current feature map in an internal buffer or a memory having a relatively short distance from an operation circuit, or estimate a neural network operation result and skip performing of an operation when a change of the operation result is small based on the estimated operation result. Therefore, memory transaction and consumed time corresponding to the memory transaction is reduced, and the neural network device efficiently perform the neural network operation without an increase of an additional memory bandwidth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    March 16, 2021